Case 3:20-cv-00817-S-BN Document6 Filed 05/14/20 Page1of2 PagelD 19

United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

JAMES JACKSON
(Dallas Cnty. Jail Bookin No. 20003461)

v. CIVIL ACTION NO, 3:20-CV-817-S-BN

6GA SGA 6G 60 UGA 8G Yoo

DALLAS COUNTY SHERIFF

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE
JUDGE AND DENYING A CERTIFICATE OF APPEALABILITY

The United States Magistrate Judge made findings, conclusions, and a recommendation in
this case. No objections were filed. The District Court reviewed the proposed findings,
conclusions, and recommendation fer plain error. Finding none, the Court ACCEPTS the
Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

To the extent that a certificate of appealability is required,! considering the record in this
case and pursuant to Federal Rule of Appellate Procedure 22(b), Rule 11(a) of the Rules Governing
§§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c), the Court DENIES a certificate of
appealability. The Court adopts and incorporates by reference the Magistrate Judge’s Findings,
Conclusions, and Recommendation filed in this case in support of its finding that Petitioner has

failed to show that reasonable jurists would find “it debatable whether the petition states a valid

claim of the denial of a constitutional right” or “debatable whether [this Court] was correct in its

 

! See Stringer v. Williams, 161 F.3d 259, 262 (5th Cir. 1998) (“[In Ojo, w]e concluded that a COA was not required
in the § 2241 proceeding at issue there, because § 2253 clearly does not encompass challenges to federal detention
under § 2241. Just as clearly, however, § 2253 does encompass challenges to state detention under § 2241, since
“the detention complained of arises out of process issued by a State court.” We hold that, assuming Stringer is a
pretrial detainee, he must obtain a COA.”).

 

 
Case 3:20-cv-00817-S-BN Document6 Filed 05/14/20 Page2of2 PagelD 20

procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).?

If Petitioner does file a notice of appeal, he must either pay the appellate filing fee
($505.00) or move for leave to proceed in forma pauperis on appeal.

SO ORDERED.

SIGNED May /¥, 2020.

   

UNITED STATES DISTRICT JUDGE

 

 

* Rule !1 of the Rules Governing §§ 2254 and 2255 Cases, as amended effective on December 1, 2009, reads as
follows:

(a) Certificate of Appealability. The district court must issue or deny a certificate of appealability when it
enters a final order adverse to the applicant. Before entering the final order, the court may direct the parties to submit
arguments on whether a certificate should issue. Ifthe court tssues a certificate, the court must state the specific issue
or issues that satisfy the showing required by 28 U.S.C. § 2253(c\(2). Ifthe court denies a certificate, the parties may
nol appeal the denial but may seek a certificate from the court of appeals under Federal Ruie of Appellate Procedure
22. A motion to reconsider a denial does not extend the time to appeal.

(b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order entered
under these rules. A timely notice of appeal must be filed even if the district court issues a certificate of appealability.

2

 

 
